Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-19 directed to a non-elected without traverse.  Accordingly, claims 10-19 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hailey R. Bureau, PhD on 06 December 2021.

The application has been amended as follows: Claim 1 has been amended to recite “through holes” and incorporate the contents of Claim 20, which has been cancelled. The full amended claim set is recited below.

1.	(Currently Amended) A negative electrode material comprising, as an active material, silicon flakes with a hyperporous structure, represented by the following chemical formula 1:
xSi · (1-x)A		(1)
where 0.5 ≤ x ≤ 1.0, and
203, MgO, SiO2, GeO2, Fe2O3, CaO, TiO2, Na2O K2O, CuO, ZnO, NiO, Zr2O3, Cr2O3 and BaO,
wherein the silicon flakes have a BET surface area of [[70]] 120 m2/g to 250 m2/g, wherein the silicon flakes have a hyperporous structure including macropores having a pore size in the range of greater than 50 nm to 500 nm, mesopores having a pore size of greater than 2 nm to 50 nm, and micropores having a pore size of 0.5 nm to 2 nm, 
wherein mesopores and micropores are formed on a frame surface of the silicon flakes, and macropores are through holes created inside of the silicon flakes frame.
2.	(Canceled).
3.	(Original) The negative electrode material according to claim 1, wherein the silicon flakes have an average pore diameter of 100 nm to 150 nm.
4.	(Original) The negative electrode material according to claim 1, wherein the silicon flakes have a porosity of 10o to 5000 based on a total volume.
5. 	(Original) The negative electrode material according to claim 1, wherein the silicon flakes have a thickness of 20 to 100 nm.
6.	(Original) The negative electrode material according to claim 1, wherein the silicon flakes have a size of 200 nm to 50 µm.
7.	(Canceled).
8.	(Original) The negative electrode material according to claim 1, wherein the silicon flakes further include carbon coating.
9.	(Original) The negative electrode material according to claim 8, wherein the carbon coating has a thickness of 1 to 100 nm.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Canham (US 2016/0308205 A1), Lee (US 2014/0377643 A1), Biswal (US2013/0045420 A1), and Feaver (US 10763501 B2), but it does not teach a silicon flake with a hyperporous structure, hyperporous being defined as including macropores having a pore size in the range of greater than 50 nm to 500 nm, mesopores having a pore size of greater than 2 nm to 50 nm, and micropores having a pore size of 0.5 nm to 2 nm wherein the silicon flakes also have a BET surface area of 120 m2/g to 250 m2/g and and wherein the macropores are through holes created inside of the silicon flakes frame. There is no teaching or suggested modification in the prior art that would result in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



 
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723